Exhibit 10.3
QUALIFIED BORROWER GUARANTY
          UNCONDITIONAL GUARANTY OF PAYMENT (this “Guaranty”), is made as of
November 29, 2010, by AMB PROPERTY, L.P., a Delaware limited partnership (the
“Guarantor”) for the benefit of HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) for the banks (the “Banks”)
that are from time to time parties to that certain Credit Agreement (the “Credit
Agreement”), dated as of November 29, 2010, among the Borrower, the banks listed
on the signature pages thereof, HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Syndication Agent, and HSBC SECURITIES, INC. and CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as Joint Lead Arrangers and Joint Bookrunners, and MORGAN
STANLEY SENIOR FUNDING, INC. as Documentation Agent.
          Capitalized terms not otherwise defined in this Guaranty shall have
the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
          WHEREAS, pursuant to the terms of the Credit Agreement, a Qualified
Borrower may request that the Banks make one or more loans (each, a “Loan”) to
the Qualified Borrower, to be guaranteed by Guarantor by this Guaranty and to be
evidenced by Qualified Borrower Notes (collectively, the “Note”), payable by the
Qualified Borrower to the order of the Banks.
          WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred
to in the Credit Agreement;
          WHEREAS, in order to induce the Administrative Agent and the Banks to
make one or more Loans to one or more Qualified Borrowers, and to satisfy one of
the conditions contained in the Credit Agreement with respect thereto, the
Guarantor has agreed to enter into this Guaranty.
          NOW THEREFORE, in consideration of the premises and the direct and
indirect benefits to be derived from the making of the Loans by the Banks to
Qualified Borrowers, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Guarantor hereby agrees as
follows:
          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely, and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
obligations of each and every Qualified Borrower now or hereafter existing under
the Note (whether executed and delivered simultaneously herewith or
subsequently), or under any of the other Loan Documents (such obligations,
whenever arising, being the “Guaranteed Obligations”), and any and all
reasonable costs and

1



--------------------------------------------------------------------------------



 



expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent in enforcing its rights
under this Guaranty.
          2. It is agreed that the obligations of Guarantor hereunder are
primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent against the
relevant Qualified Borrower or its respective successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which Guarantor might otherwise be entitled (including, without
limitation, diligence, presentment, notice of maturity, extension of time,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in such Qualified Borrower’s financial condition and any other fact which
might materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of the Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent against such
Qualified Borrower or its respective successors or assigns, any of the rights or
remedies reserved to the Administrative Agent pursuant to the provisions of the
Loan Documents. Guarantor hereby agrees that any notice or directive given at
any time to the Administrative Agent which is inconsistent with the waiver in
the immediately preceding sentence shall be void and may be ignored by the
Administrative Agent, and, in addition, may not be pleaded or introduced as
evidence in any litigation relating to this Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this
Guaranty, unless the Administrative Agent has specifically agreed otherwise in a
writing, signed by a duly authorized officer. Guarantor specifically
acknowledges and agrees that the foregoing waivers are of the essence of this
transaction and that, but for this Guaranty and such waivers, the Banks would
not make Loans and the Fronting Bank would not issue Letters of Credit on behalf
of any Qualified Borrower.
          3. Guarantor hereby waives, and covenants and agrees that it will not
at any time insist upon, plead or in any manner whatsoever claim or take the
benefit or advantage of, any and all appraisal, valuation, stay, extension,
marshaling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding in law,
equity or otherwise, or to any demand or claim that may be instituted or made by
the Administrative Agent other than the defense of the actual timely payment and
performance by the relevant Qualified Borrower of the Guaranteed Obligations
hereunder; provided, however, that the foregoing shall not be deemed a waiver of
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or

2



--------------------------------------------------------------------------------



 



proceeding. Guarantor represents, warrants and agrees that, as of the date
hereof, its obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses of any kind against the Administrative Agent,
the Banks or the Fronting Bank.
          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent on behalf of the Banks and their successors and permitted
assigns, and nothing herein contained shall impair as between any Qualified
Borrower and the Administrative Agent the obligations of such Qualified Borrower
under the Loan Documents.
          5. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, all without notice or the further consent of
Guarantor:
               (a) any assignment, amendment, modification or waiver of or
change in any of the terms, covenants, conditions or provisions of any of the
Guaranteed Obligations or the Loan Documents or the invalidity or
unenforceability of any of the foregoing; or
               (b) any extension of time that may be granted by the
Administrative Agent to any Qualified Borrower, any guarantor, or their
respective successors or assigns, heirs, executors, administrators or personal
representatives; or
               (c) any action which the Administrative Agent may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce any of the rights, remedies, powers or privileges
available to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or
               (d) any sale, exchange, release, or other disposition of any
property pledged, mortgaged or conveyed, or any property in which the
Administrative Agent and/or the Banks have been granted a lien or security
interest to secure any indebtedness of any Qualified Borrower to the
Administrative Agent and/or the Banks; or
               (e) any release of any person or entity who may be liable in any
manner for the payment and collection of any amounts owed by any Qualified
Borrower to the Administrative Agent and/or the Banks; or
               (f) the application of any sums by whomsoever paid or however
realized to any amounts owing by any Qualified Borrower to the Administrative
Agent and/or the Banks under the Loan Documents in such manner as the
Administrative Agent shall determine in its sole discretion; or
               (g) any Qualified Borrower’s or the Guarantor’s voluntary or
involuntary liquidation, dissolution, sale of all or substantially all of their
respective assets and liabilities, appointment of a trustee, receiver,
liquidator, sequestrator or conservator for all or any part of any Qualified
Borrower’s or Guarantor’s assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment,
or the

3



--------------------------------------------------------------------------------



 



commencement of other similar proceedings affecting any Qualified Borrower or
Guarantor or any of the assets of any of them, including, without limitation,
(i) the release or discharge of any Qualified Borrower or Guarantor from the
payment and performance of their respective obligations under any of the Loan
Documents by operation of law, or (ii) the impairment, limitation or
modification of the liability of any Qualified Borrower or Guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or
               (h) any improper disposition by any Qualified Borrower of the
proceeds of the Loans, it being acknowledged by Guarantor that the
Administrative Agent shall be entitled to honor any request made by any
Qualified Borrower for a disbursement of such proceeds and that the
Administrative Agent shall have no obligation to see the proper disposition by
such Qualified Borrower of such proceeds.
               (i) Guarantor hereby agrees that if at any time all or any part
of any payment at any time received by the Administrative Agent from any
Qualified Borrower under any of the Notes or other Loan Documents or Guarantor
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of any Qualified
Borrower or Guarantor), then Guarantor’s obligations hereunder shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous receipt by the Administrative Agent, and
Guarantor’s obligations hereunder shall continue to be effective or reinstated,
as the case may be, as to such payment, as though such previous payment to the
Administrative Agent had never been made.
               (j) Until this Guaranty is terminated pursuant to the terms
hereof, the Guarantor (i) shall have no right of subrogation against any
Qualified Borrower or any entity comprising same by reason of any payments or
acts of performance by Guarantor in compliance with the obligations of Guarantor
hereunder; (ii) hereby waives any right to enforce any remedy which Guarantor
now or hereafter shall have against any Qualified Borrower or any entity
comprising same by reason of any one or more payment or acts of performance in
compliance with the obligations of Guarantor hereunder; and (iii) from and after
an Event of Default (as defined in the Credit Agreement) subordinates any
liability or indebtedness of any Qualified Borrower or any entity comprising
same now or hereafter held by Guarantor to the obligations of each Qualified
Borrower under the Loan Documents.
          6. Guarantor hereby represents, warrants and covenants on its own
behalf to the Administrative Agent with the knowledge that the Administrative
Agent is relying upon the same, as follows:
               (a) Guarantor will be familiar with the financial condition of
each Qualified Borrower;
               (b) Guarantor has determined that it is in its best interest to
enter into this Guaranty;

4



--------------------------------------------------------------------------------



 



               (c) this Guaranty is necessary and convenient to the conduct,
promotion and attainment of Guarantor’s business, and is in furtherance of
Guarantor’s business purposes;
               (d) the benefits to be derived by Guarantor from each Qualified
Borrower’s access to funds made possible by the Loan Documents are at least
equal to the obligations of Guarantor undertaken pursuant to this Guaranty;
               (e) the Guarantor is solvent and has full partnership power and
legal right to enter into this Guaranty and to perform its obligations under the
terms hereof and (i) Guarantor is organized and validly existing under the laws
of its state of formation, (ii) Guarantor has complied with all provisions of
applicable law in connection with all aspects of this Guaranty, and (iii) the
person executing this Guaranty on behalf of Guarantor has all the requisite
power and authority to execute and deliver this Guaranty; and
               (f) this Guaranty has been duly executed by Guarantor and
constitutes the legal, valid and binding obligation of Guarantor, enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable insolvency, bankruptcy or other laws affecting creditors’ rights
generally or general principles of equity whether such enforceability is
considered in a proceeding in equity or at law.
          The foregoing representations and warranties shall be deemed to be
made as of the date hereof and as the date of the making any Loan or the
issuance of any Letter of Credit to or for the account on any Qualified
Borrower.
          7. Each of Guarantor and the Administrative Agent acknowledges and
agrees that this Guaranty is a guaranty of payment and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from each Qualified Borrower under the provisions of any
Loan Document.
          8. Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent may assign any or all of its
rights under this Guaranty.
          9. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.
          10. The representations and warranties of the Guarantor set forth in
this Guaranty shall survive until this Guaranty shall terminate in accordance
with the terms hereof.
          11. This Guaranty together with the Credit Agreement, each Note now or
hereafter executed and delivered by any Qualified Borrower, and the other Loan
Documents

5



--------------------------------------------------------------------------------



 



contain the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to such subject
matter and may not be modified, amended, supplemented or discharged except by a
written agreement signed by Guarantor and the Administrative Agent.
          12. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.
          13. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.
          14. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to a Qualified Borrower:
  At the address identified therefor by Borrower at the time such Qualified
Borrower delivers its Note or, if no such address is so identified, at the
address of Borrower set forth in the Credit Agreement for notices.
 
   
If to Guarantor:
  At the address set forth in the Credit Agreement for notices.

With Copies of Notices to the Qualified Borrower or Guarantor to:

     
 
  DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: James M. Phipps, Esq.
 
   
If to the Administrative Agent:
  HSBC Bank USA, National Association
Agency Services Office
One HSBC Center, 26th Floor
Buffalo, New York 14202
Attention: Adrienne Smith
Telephone: 716-841-6216
Telecopy: 917-229-0977
E-mail: adrienne.smith@us.hsbc.com
 
   
With Copies to:
  Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Martha Feltenstein, Esq.

6



--------------------------------------------------------------------------------



 



          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section.
          15. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent and its
successors and assigns.
          16. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative
Agent.
          17. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Guaranty, Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and appellate courts from any thereof. Guarantor irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to Guarantor at the address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.
               (c) EACH OF THE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR CAUSES OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY ACKNOWLEDGED BY
GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE LOANS MADE BY THE
BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND

7



--------------------------------------------------------------------------------



 



REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY
TRIAL.
               (d) Guarantor hereby further covenants and agrees with the
Administrative Agent that Guarantor may be joined in any action against the
Qualified Borrower in connection with the Loan Documents and that recovery may
be had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent first pursuing or exhausting any remedy or claim against
the Qualified Borrower or its successors or assigns. Guarantor also agrees that,
in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against any Qualified Borrower or
its successors or assigns, as if Guarantor were a party to such action, even
though Guarantor was not joined as a party in such action.
               (e) Guarantor hereby agrees to pay all reasonable expenses
(including, without limitation, attorneys’ fees and disbursements) which may be
incurred by the Administrative Agent in connection with the enforcement of its
rights under this Guaranty, whether or not suit is initiated.
          18. Subject to the terms of Section 5(i) hereof, this Guaranty shall
terminate and be of no further force or effect upon the full performance and
payment of the Guaranteed Obligations hereunder. Upon termination of this
Guaranty in accordance with the terms of this Guaranty, the Administrative Agent
promptly shall deliver to Guarantor such documents as Guarantor or Guarantor’s
counsel reasonably may request in order to evidence such termination.
          19. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has cause this Guaranty to be duly
executed and delivered as of the date first set forth above.

            GUARANTOR:

AMB PROPERTY, L.P.,
a Delaware limited partnership
      By:   AMB Property Corporation, a Maryland
corporation and its sole general partner              By:   /s/ Thomas S.
Olinger       Name:   Thomas S. Olinger       Title:   Chief Financial Officer  
 

            ACCEPTED:

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Jason Huck       Name:   Jason Huck       Title:   Vice
President    

9